Case 3:18-cv-05945-VC Document 162-16 Filed 02/05/20 Page 1 of 7




          EXHIBIT 15
                       Case 3:18-cv-05945-VC Document 162-16 Filed 02/05/20 Page 2 of 7
 6/4/2019                                         SOCIAL TECHNOLOGIES LLC Mail - Re: [3-2074000025211] Your appeal for reinstatement




   GiiI                                                                                Social Technologies LLC < info @socialtechnologiesllc.com>



   Re: [3- 2074000025211] Your appeal for reinstatement
   Social Technologies LLC < info @socialtechnologieslIc.com>                                                                        Tue, Feb 12, 2019 at 3:46 PM
   To: Google Play Developer Support <googleplay- developer- support@google.com>

      Good day.

      I need the following information for my litigation against Apple, please.
            1. Number of downloads of the Memoji app since it was first released;
            2. Number of unique users of the app since it was first released;
            3. Total number of downloads of the app for each state;
            4. Number of unique users of the app in each state.

      On Mon, Jan 28, 2019 at 11:42 PM Social Technologies LLC < info @socialtechnologiesllc.com> wrote:
         Furthermore, I need access to the Google Play console, and all its data for our litigation against
         Apple.
         On Mon, Jan 28, 2019 at 9:19 AM Social Technologies LLC < info @socialtechnologiesllc.com> wrote:
           I appreciate your assistance, but this is not enough information, nor is it ethical. My account is shut down, and you
          cannot tell me why? No specifics? Google Play mentions there were emails sent about policy violations, but I have
          received none. Previous violations are cited, in a general manner, but there is no record of such.

            I need copies of these emails. There would be records, archives, etc, especially for emails that were sent to me
            regarding policy violations. I need those copies ASAP.

            I am currently involved in litigation against Apple Inc., who is infringing upon my registered trademark on my
            application associated to the account in question. Your actions could potentially be found (but not limited to) as
            tortious interference, las there are inconsistencies and a lack of information.

            I will have no choice but to get my attorneys involved, otherwise. I would prefer to avoid this, but have no problem
            doing so if necessary.

            Thank you.

            On Sun, Jan 27, 2019 at 10:29 PM Google Play Developer Support <googleplay -developer- support@google.com>
            wrote:
               Hi,

              Thanks again for contacting Google Play Developer Support.

              As much as I'd like to help, I'm not able to provide any more information or a better answer to your question. In our
              previous email, I made sure to include all the information available to me.

              You should be able to find more information about your issue here:
              Developer Policy Center                                                                                                                 r
              If you have a different question about the Play Developer Console, please let me know.                                                            BONET
                                                                                                                                                               EXHIBIT
              Best Regards,
              Ivana                                                                                                                                               248
              The Google Play Team
              [Play Policy & Help Center] [Developer Distribution Agreement] [Content Rating Guideline]

              Check out our new video for more policy guidance and best practices: 10 tips to stay on the right side of Google
              Play policy.



https: / /mail . gong le.com /mal l/u/2 ?ik= b75983ba36 &view =pt& search = all &permmsgid= msg- a %3Ar- 4704019470784146693 &dsgt =l &simpl= msg- a %n3Ar- 4704019470...   1/6


                                                                                                                                                  SocialTech 0000820
                      Case 3:18-cv-05945-VC Document 162-16 Filed 02/05/20 Page 3 of 7
6/4/2019                                      SOCIAL TECHNOLOGIES LLC Mail - Re: [3-2074000025211] Your appeal for reinstatement
             On 01/26/19 04:42:31 info @socialtechnologiesllc.com wrote:
                I received no such warning, or notification that my app was in violation of anything
                whatsoever. I would like to appeal this further.
                On Fri, Jan 25, 2019 at 3:34 PM Social Technologies LLC < info @socialtechnologiesllc.com> wrote:
                   Also, I don't have any associated developer accounts. There was only this one. What
                   account are you referring to?
                    On Fri, Jan 25, 2019 at 4:58 AM Social Technologies LLC < info @socialtechnologiesllc.com> wrote:
                     You mention previous emails sent to me...there have been zero. Please tell me the dates and show me what
                     those emails were. You would have records of such communication.

                      Thank you.




                      On Fri, Jan 25, 2019 at 4:48 AM Social Technologies LLC < info @socialtechnologiesllc.com> wrote:
                        What were the specific violations? I have no record of any violation, or any warning, which you said were
                        sent to me. I have received none. Which is part of the process: you're supposed to alert a developer of an
                        issue, and allow them a chance to rectify the issue, not just terminate an account without notice...per your
                        terms.

                          What was the associated developer account? I need more information.

                          On Fri, Jan 25, 2019 at 4:16 AM Google Play Developer Support <googleplay -developer- support@
                          google.com> wrote:
                             Hi,

                             Thanks for contacting the Google Play Team.

                             After review of your appeal, we're unable to reinstate your developer account.

                             Your Google Play Developer account has been terminated due to multiple violations of the Developer
                             Program Policies by an associated Google Play developer account. We've reviewed and confirmed this
                             association.

                             Google Play Developer account terminations are associated with developers and may span multiple
                             account registrations and related Google services. Do not attempt to register a new developer account.
                             Any new accounts will be closed and your developer registration fee will not be refunded. We
                             recommend that you use an alternative method for distributing your apps in the future.

                             Thank you for your understanding.

                             Best Regards,
                             Ivana
                             The Google Play Team
                             [Play Policy & Help Center] [Developer Distribution Agreement] [Content Rating Guideline]

                             Check out our new video for more policy guidance and best practices: 10 tips to stay on the right side of
                             Google Play policy.


                             On 01/25/19 07:58:47 info @socialtechnologiesllc.com wrote:
                              first_name: Samuel
                              last_name: Bonet
                              registered_email_address: info @socialtechnologiesllc.com
                              developer_name_required: $ {DEV_NAME}
                              template_id: 7187132
                              type_id: BOT
                              appeal_reason_dev: I have no idea why my account was terminated in the
                              first place. I received no notifications from Google mentioning I was in
                              violation of any policy. I would never allow such a thing, so had I been
                               made aware, I would have immediately corrected any issue. The only other
 httpsa /mail.google.com/ mail /u/2 ?ik= b75983ba36 &view =pt& search = all &permmsgid= msg- a%3Ar- 470401 9470784146693 &dsgt =l &simpl= msg- a %3Ar- 4704019470...   2/6


                                                                                                                                             SocialTech 0000821
                      Case 3:18-cv-05945-VC Document 162-16 Filed 02/05/20 Page 4 of 7

6/4/2019                                        SOCIAL TECHNOLOGIES LLC Mail - Re: [3- 20740000252111 Your appeal for reinstatement
                                possibility was that my account was hacked by an ex- employee, and something
                                inappropriate occured. I would like to speak with someone and reinstate my
                                account and app ASAP, please. I am currently involved in litigation, and
                                this app and associated developer account is a direct piece of my company's
                                legal proceedings. Thank you very much.
                                subject_hidden: Your appeal for reinstatement


                                : - - -- Automatically added fields - - --:
                                Language: en
                                IIILanguage: en
                                country_code: US
                                auto-helpcenter-id: 203
                                auto -helpcenter -name: googleplay /android- developer
                                auto -internal -helpcenter -name: androidmarket
                                auto -full -url:
                                https: / /support.google.com /googleplay/ android -developer /contact /emailappeals ?t =
                                7187132 &ts = BOT &email= $ %7BEMAIL_ ADDRESS %7D &n= $ %7BDEV_NAME %7D
                                auto -user -logged -in: true
                                auto- user -was -internal: false
                                IssueType: emailappeals
                                form -id: emailappeals
                                form: emailappeals
                                subject -line- field -id: subject_hidden
                                body- text -field -id:
                                AutoDetectedBrowser: Chrome 71.0.3578.98
                                AutoDetectedOS: Intel Mac OS X 10_12_6
                                Mendel Experiments: 10800170,10800177
                                Form.support- content -visit -id: 636839707796475986 -1174502076

                          Best Regards,




                             Samuel Bonet
                             President & Co- Founder Social Technologies LLC
                              (678)358 -4965
                              info @socialtechnologiesllc.com
                              www.socialtechnologiesllc.com
                              Ponce City Market 675 Ponce De León Ave NE Suite W443, Atlanta, GA 30308

                          LEGAL NOTICE: This email (including all attachments) may contain personal information and is intended solely for the named
                          addressee.
                          It is confidential and may be subject to legal or other professional privilege. Any confidentiality or privilege is not waived or lost
                          because this email has been sent to you by mistake.

                          if you have received it in error, please let us know by reply email, delete it from your system and destroy any copies.

                          This email is also subject to copyright. No part of it should be reproduced, adapted or communicated without the written consent
                          of the copyright owner.

                          Any personal information in this email must be handled in accordance with the Privacy Act 1988 (Cth).

                          Emails may be interfered with, may contain computer viruses or other defects and may not be successfully replicated on other
                          systems.

                          We give no warranties in relation to these matters. If you have any doubts about the authenticity of an email purportedly sent by
                          us, please contact us immediately.

                          Liability limited by a scheme approved under professional standards legislation.



https: // mail. google .com /mail /u/2 ?ik= b75983ba36& view =pt& search = all &permmsgid= msg- a %3Ar- 4704019470784146693 &dsgt =l &simpl= msg- a %3Ar-4704019470...   3/6


                                                                                                                                               SocialTech_0000822
                       Case 3:18-cv-05945-VC Document 162-16 Filed 02/05/20 Page 5 of 7
6/4/2019                                        SOCIAL TECHNOLOGIES LLC Mail - Re: [3-2074000025211] Your appeal for reinstatement




                       Best Regards,




                          Samuel Bonet
                          President & Co- Founder Social Technologies LLC
                           (678)358 -4965
                           info @socialtechnologiesllc.com
                           www.socialtechnologieslIc.com
                           Ponce City Market 675 Ponce De León Ave NE Suite W443, Atlanta, GA 30308

                       LEGAL NOTICE: This email (including all attachments) may contain personal information and is intended solely for the named
                       addressee.
                       It is confidential and may be subject to legal or other professional privilege. Any confidentiality or privilege is not waived or lost
                       because this email has been sent to you by mistake.

                       if you have received it in error, please let us know by reply email, delete it from your system and destroy any copies.

                       This email is also subject to copyright. No part of it should be reproduced, adapted or communicated without the written consent of
                       the copyright owner.

                       Any personal information in this email must be handled in accordance with the Privacy Act 1988 (Cth).

                       Emails may be interfered with, may contain computer viruses or other defects and may not be successfully replicated on other
                       systems.

                       We give no warranties in relation to these matters. If you have any doubts about the authenticity of an email purportedly sent by us,
                       please contact us immediately.

                       Liability limited by a scheme approved under professional standards legislation.




                    Best Regards,




                      Samuel Bonet
                      President & Co- Founder Social Technologies LLC
                       (678)358 -4965
                       info @socialtechnologiesllc.com
                       www.socialtechnologiesllc.com
                        Ponce City Market 675 Ponce De León Ave NE Suite W443, Atlanta, GA 30308

                    LEGAL NOTICE: This email (including all attachments) may contain personal information and is intended solely for the named
                    addressee.
                    It is confidential and may be subject to legal or other professional privilege. Any confidentiality or privilege is not waived or lost
                    because this email has been sent to you by mistake.

                    If you have received it in error, please let us know by reply email, delete it from your system and destroy any copies.



https: // mail. google .com /mail /u/2 ?ik= b75983ba36 &view =pt& search = all &permmsgid= msg- a %3Ar- 4704019470784146693 &dsgt =l &simpl= msg- a %3Ar-4704019470...   4/6


                                                                                                                                               SocïalTech 0000823
                      Case 3:18-cv-05945-VC Document 162-16 Filed 02/05/20 Page 6 of 7
 6/4/2019                                        SOCIAL TECHNOLOGIES LLC Mail - Re: [3-2074000025211] Your appeal for reinstatement
                     This email is also subject to copyright. No part of it should be reproduced, adapted or communicated without the written consent of the
                     copyright owner.

                     Any personal information in this email must be handled in accordance with the Privacy Act 1988 (Cth).

                     Emails may be interfered with, may contain computer viruses or other defects and may not be successfully replicated on other systems.

                     We give no warranties in relation to these matters. If you have any doubts about the authenticity of an email purportedly sent by us,
                     please contact us immediately.

                     Liability limited by a scheme approved under professional standards legislation.




            Best Regards,




              Samuel Bonet
              President & Co- Founder Social Technologies LLC
                  (678)358 -4965
                  info @socialtechnologiesllc.com
                  www.socialtechnologiesllc.com
              9   Ponce City Market 675 Ponce De León Ave NE Suite W443, Atlanta, GA 30308

            LEGAL NOTICE: This email (including all attachments) may contain personal information and is intended solely for the named addressee.
            It is confidential and may be subject to legal or other professional privilege. Any confidentiality or privilege is not waived or lost because this
            email has been sent to you by mistake.

            if you have received it in error, please let us know by reply email, delete it from your system and destroy any copies.

            This email is also subject to copyright. No part of it should be reproduced, adapted or communicated without the written consent of the copyright
            owner.

            Any personal information in this email must be handled in accordance with the Privacy Act 1988 (Cth).

            Emails may be interfered with, may contain computer viruses or other defects and may not be successfully replicated on other systems.

            We give no warranties in relation to these matters. If you have any doubts about the authenticity of an email purportedly sent by us, please
            contact us immediately.

            Liability limited by a scheme approved under professional standards legislation.




        Bsrt/Idnet
            President & Co- Founder Social Technologies LLC
        L4114              T        ail (including all attachments) may contain personal information and is intended solely for the named addressee.
        It rte. pis a ia/ an may be subject to legal or other professional privilege. Any confidentiality or privilege is not waived or lost because this email
        hAg           ,            1},g9MieslIc.com
                www.socialtechnologiesllc.com
        if y ti      cr   iriesi I MIRCiAt
                                               (6é+       é2YrfeOte       S       W ?'S f ig,fUN iY any copies.
        This email is also subject to copyright. No part of it should be reproduced, adapted or communicated without the written consent of the copyright
        owner.

https :// mail. google .com /mail /u/2 ?ik= b75983ba36 &view =pt& search = all &permmsgid= msg- a %3Ar- 4704019470784146693 &dsgt =l &simpl= msg- a%3Ar- 4704019470...   5/6


                                                                                                                                                SocialTech_0000824
                       Case 3:18-cv-05945-VC Document 162-16 Filed 02/05/20 Page 7 of 7
6/4/2019                                        SOCIAL TECHNOLOGIES LLC Mail - Re: [3- 20740000252111 Your appeal for reinstatement
        Any personal information in this email must be handled in accordance with the Privacy Act 1988 (Cth).

        Emails may be interfered with, may contain computer viruses or other defects and may not be successfully replicated on other systems.

        We give no warranties in relation to these matters. if you have any doubts about the authenticity of an email purportedly sent by us, please contact
        us immediately.

        Liability limited by a scheme approved under professional standards legislation.




     Best Regards,




       Samuel Bonet
        President & Co- Founder Social Technologies LLC
       0 (678)358 -4965
       EIS info @socialtechnologiesllc.com
          www.socialtechnologiesllc.com
        9 Ponce City Market 675 Ponce De León Ave NE Suite W443, Atlanta, GA 30308

     LEGAL NOTICE: This email (including all attachments) may contain personal information and is intended solely for the named addressee.
     It is confidential and may be subject to legal or other professional privilege. Any confidentiality or privilege is not waived or lost because this email
     has been sent to you by mistake.

     If you have received it in error, please let us know by reply email, delete it from your system and destroy any copies.

     This email is also subject to copyright. No part of it should be reproduced, adapted or communicated without the written consent of the copyright
     owner.

     Any personal information in this email must be handled in accordance with the Privacy Act 1988 (Cth).

     Emails may be interfered with, may contain computer viruses or other defects and may not be successfully replicated on other systems.

      We give no warranties in relation to these matters. if you have any doubts about the authenticity of an email purportedly sent by us, please contact us
     immediately.

     Liability limited by a scheme approved under professional standards legislation.




 https: // mail . gong le.com /mail /u/2 ?ik= b75983ba36& view =pt& search = all &permmsgid= msg- a %3Ar- 4704019470784146693 &dsgt =l &simpl= msg- a %3Ar- 4704019470...   6/6


                                                                                                                                                  SocialTech_0000825
